Name: Commission Implementing Decision (EU) 2016/2324 of 19 December 2016 on the format of the report of planned start of ship recycling required under Regulation (EU) No 1257/2013 of the European Parliament and of the Council on ship recycling (Text with EEA relevance )
 Type: Decision_IMPL
 Subject Matter: environmental policy;  deterioration of the environment;  maritime and inland waterway transport;  cooperation policy;  information and information processing;  economic geography;  technology and technical regulations
 Date Published: 2016-12-20

 20.12.2016 EN Official Journal of the European Union L 345/129 COMMISSION IMPLEMENTING DECISION (EU) 2016/2324 of 19 December 2016 on the format of the report of planned start of ship recycling required under Regulation (EU) No 1257/2013 of the European Parliament and of the Council on ship recycling (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1257/2013 of the European Parliament and of the Council of 20 November 2013 on ship recycling and amending Regulation (EC) No 1013/2006 and Directive 2009/16/EC (1), and in particular point (a) of Article 13(3) thereof, Whereas: (1) Regulation (EU) No 1257/2013 lays down requirements for ship recycling companies, ship recycling facilities and operators of ship recycling facilities regarding the recycling of ships flying the flag of a Member State of the Union. (2) Pursuant to Article 13(2)(b) of Regulation (EU) No 1257/2013, the operator of a ship recycling facility is required to report to the administration that the ship recycling facility is ready in every respect to start the recycling of the ship. The format of the reports must be consistent with Appendix 6 to the International Convention for the Safe and Environmentally Sound Recycling of Ships adopted in Hong Kong on 15 May 2009 (Hong Kong Convention). (3) Pursuant to Article 3(6) of Regulation (EU) No 1257/2013, ship recycling means the activity of complete or partial dismantling of a ship. A report of planned start of ship recycling is therefore needed in the event of partial dismantling. The format of the report of planned start of ship recycling refers to a single ship recycling facility. In the event of dismantling of a single ship taking place across several facilities, a separate report of planned start of ship recycling is required from each facility involved in the process. (4) The measures provided for in this Decision are in accordance with the opinion of the Ship Recycling Regulation Committee established under Article 25 of Regulation (EU) No 1257/2013. HAS ADOPTED THIS DECISION: Article 1 Reports of planned start of ship recycling required under Article 13(2)(b) of Regulation (EU) No 1257/2013 shall comply with the format set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 19 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 330, 10.12.2013, p. 1. ANNEX Text of image REPORT OF PLANNED START OF SHIP RECYCLING under Regulation (EU) No 1257/2013 of the European Parliament and of the Council on ship recycling The (Name of ship recycling facility) located at (Full ship recycling facility address) listed in the European List established pursuant to Regulation (EU) No 1257/2013 hereby reports that the ship recycling facility is ready in every respect to start the recycling of the vessel (IMO number) The ready for recycling certificate was issued under the authority of the Government of (Name of State) by (Full designation of the person or organisation authorised under the provisions of Regulation (EU) No 1257/2013) on (dd/mm/yyyy) (Date of issue) (Signature of the operator or authorised representative of the ship recycling facility)